DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to Invention II, non-elected without traverse.  Accordingly, claims 17-20 been cancelled.

Status of Application
In response to Office action mailed 03/24/2021, Applicants amended independent claims 11 and 16, and added claim 21 in the response filed 06/24/2021.
Claim(s) 1-16 and 21 are pending examination.

Response to Arguments
Applicants’ amendments to claim 11 has overcome the previous 35 USC § 112 claim rejection, as set forth in pages 3-4 of the 01-12-2018 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.
Reasons for Allowance
Claims 1-16 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a first film including a plurality of electrode layers and a plurality of insulating layers provided alternately in a first direction; a first semiconductor layer provided in the first film via a charge storage layer and extending in the first direction; a first conductive member provided in the first film and extending in the first direction; and a second semiconductor layer provided on the first film to contact the first semiconductor layer, wherein the second semiconductor layer includes a first surface on a side of the first film, and a second surface on an opposite side of the first surface, and the second surface is an uneven face protruding towards the first direction.
Claims 2-15 are allowed, because they depend from the allowed claim 1.  
Independent claim 16 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 16, a first film including a plurality of electrode layers and a plurality of insulating layers provided alternately in a first direction; a first semiconductor layer provided in the first film via a charge storage layer and extending in the first direction; a first conductive member provided in the first film, a longest dimension of the first conductive member [[and]] extending in the first direction; and a second semiconductor layer provided on the first film to contact the first semiconductor layer, wherein the second semiconductor layer includes a first surface on a side of the first film, and a second surface on an opposite side of the first surface, and the first surface and the second surface are flat faces.
Independent claim 21 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 21, a first film including a plurality of electrode layers and a plurality of insulating layers provided alternately in a first direction; a first semiconductor layer provided in the first film via a charge storage layer and extending in the first direction; a first conductive member provided in the first film and extending in the first direction; and a second semiconductor layer provided on the first film to contact the first semiconductor layer, wherein the second semiconductor layer includes a first surface on a side of the first film, and a second surface on an opposite side of the first surface, and the second surface is an uneven face protruding towards the first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895